Exhibit 10.1


REGISTRATION RIGHTS AGREEMENT


THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of this 15th
day of October, 2007, by and among Black Nickel Acquisition Corp. II, a Delaware
corporation (the “Company”), and Paul T. Mannion, Jr., Andrew Reckles and Robert
Prag (each a “Holder” and collectively, the “Holders”).
 
A. The Company has issued a total of two million four hundred thousand
(2,400,000) shares (the “Shares”) of common stock, par value $.0001 per share
(the “Common Stock”) to the Holders. The respective ownership of each Holder is
set forth on Schedule A to this Agreement.
 
B. For good and valuable consideration, the receipt of which is hereby
acknowledged, the Company agrees to grant to the Holders the registration rights
set forth herein. Unless otherwise provided in this Agreement, capitalized terms
used herein shall have the respective meanings set forth in Section 12 hereof.


NOW, THEREFORE, in consideration of the above premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Holders hereby
agree as follows:
 
1. Registration.
 
(a) Demand Registration Rights. Commencing on the date that is thirty (30) days
after the date the Company completes a business combination with a private
company in a reverse merger or reverse take-over transaction or other
transaction after which the Company would cease to be a shell company (as
defined in Rule 12b-2 under the Securities Exchange Act (a “Reverse Merger”),
the Holders shall each have a separate one-time right, by written notice to the
Company, signed by the Holder ("Demand Notice"), to request the Company to
register for resale all of the Registrable Securities included by the Holder in
the Demand Notice (“Demand Registration Right”) under and in accordance with the
provisions of the Securities Act for an offering to be made on a continuous
basis pursuant to Rule 415 by filing with the Commission a Registration
Statement covering the resale of such Registrable Securities ("Demand
Registration Statement").  The Demand Registration Statement required hereunder
shall be filed on Form S-3 (except if the Company is not then eligible to
register for resale the Registrable Securities on Form S-3, then such
Registration Statement will be on Form S-1, Form SB-2, or such other appropriate
form) by the applicable Filing Date. The Demand Registration Statement required
hereunder shall contain the Plan of Distribution, attached hereto as Exhibit A
(which may be modified to respond to comments, if any, received by the
Commission).  The Company shall cause the Demand Registration Statement to be
declared effective under the Securities Act as promptly as possible after the
filing thereof and shall keep the Demand Registration Statement continuously
effective under the Securities Act until the earlier of (i) two years after its
Effective Date, (ii) such time as all of the Registrable Securities covered by
such Registration Statement have been publicly sold by the Holder, or (iii) such
time as all of the Registrable Securities covered by such Registration Statement
may be sold by the Holder pursuant to Rule 144(k) (“Effectiveness Period”). By
5:00 p.m. (Eastern Daylight Time) on the business day immediately following the
Effective Date of such Registration Statement, the Company shall file with the
Commission in accordance with Rule 424 under the Securities Act the final
Prospectus to be used in connection with sales pursuant to such Registration
Statement (whether or not such filing is technically required under such Rule).
 
(b) Restrictions on Demand Registration. The Company may postpone for up to
thirty (30) days the filing or the effectiveness of a Demand Registration
Statement if the Company reasonably determines that such Demand Registration
Statement would have a material adverse effect on any proposal or plan by the
Company or any of its subsidiaries to engage in any acquisition of assets (other
than in the ordinary course of business) or any merger, consolidation, tender
offer, reorganization or similar transaction; provided, however, that in such
event, the Holders shall be entitled to withdraw their requests and, if any such
requests are withdrawn, those requests for demand registration shall not count
as a request for demand registration under Section 1(a) above and the Company
shall pay all Registration Expenses in connection with such registration. The
Company may delay the filing or effectiveness of a Demand Registration Statement
hereunder only once in any twelve-month period.

1

--------------------------------------------------------------------------------



(c) Continuing Demand Registration Rights. If all of the Registrable Securities
to be included in the Demand Registration Statement filed pursuant to Section
1(a) cannot be so included due to Commission Comments, and there is not an
effective Registration Statement otherwise covering the Registrable Securities,
then the Company shall prepare and file by the applicable Filing Date for such
Registration Statement(s), such number of additional Registration Statements as
may be necessary in order to ensure that all Registrable Securities are covered
by an existing and effective Registration Statement. Accordingly, for example,
if shares included in an initial Registration Statement filed under Section 1(a)
are removed from such Registration Statement filed under Section 1(a) due to
Commission Comments and Commission Comments again require shares to be removed
for such newly filed Registration Statement under this Section 1(c), then the
Company will prepare and file additional Registration Statements until such time
as all such required shares are covered by effective Registration Statements.
Any Registration Statements to be filed under this Section shall be for an
offering to be made on a continuous basis pursuant to Rule 415, on Form S-3
(except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, then such Registration Statement will be on
Form S-1, Form SB-2, or such other appropriate form). Such Registration
Statements shall contain (except if otherwise required pursuant to written
comments received from the Commission upon a review of such Registration
Statement) the "Plan of Distribution" attached hereto as Exhibit A. The Company
shall cause such Registration Statements to be declared effective under the
Securities Act as promptly as possible after the filing thereof and shall keep
such Registration Statements continuously effective under the Securities Act
during the Effectiveness Period. By 5:00 p.m. (Eastern Daylight Time) on the
business day immediately following the Effective Date of such Registration
Statement, the Company shall file with the Commission in accordance with Rule
424 under the Securities Act the final Prospectus to be used in connection with
sales pursuant to such Registration Statement (whether or not such filing is
technically required under such Rule).
 
(d) Piggyback Registrations Rights. At any time there is not an effective
Registration Statement covering the Registrable Securities, and the Company
shall determine to prepare and file with the Commission a Registration Statement
relating to an offering for its own account or the account of others under the
Securities Act of any of its equity securities, other than on Form S-4 or Form
S-8 (each as promulgated under the Securities Act) or their then equivalents
relating to equity securities to be issued solely in connection with any
acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans, then the Company
shall send to the Holders a written notice of such determination at least twenty
(20) days prior to the filing of any such Registration Statement and shall
automatically include in such Registration Statement all Registrable Securities
for resale and offer on a continuous basis pursuant to Rule 415; provided,
however, that (i) if, at any time after giving written notice of its intention
to register any securities and prior to the effective date of the Registration
Statement filed in connection with such registration, the Company determines for
any reason not to proceed with such registration, the Company will be relieved
of its obligation to register any Registrable Securities in connection with such
registration, (ii) in case of a determination by the Company to delay
registration of its securities, the Company will be permitted to delay the
registration of Registrable Securities for the same period as the delay in
registering such other securities, (iii) each Holder is subject to
confidentiality obligations with respect to any information gained in this
process or any other material non-public information he, she or it obtains, (iv)
each Holder is subject to all applicable laws relating to insider trading or
similar restrictions; and (v) if all of the Registrable Securities of the
Holders cannot be so included due to Commission Comments, then the Company may
reduce the number of each Holders’ Registrable Securities covered by such
Registration Statement to the maximum number which would enable the Company to
conduct such offering in accordance with the provisions of Rule 415.  The
Holders shall be entitled to include all Registrable Securities for resale in
the Registration Statement filed by the Company in connection with a public
offering of equity securities by the Company after the date of this Agreement
(the “Initial Registration Statement”), pursuant to Rule 415, so long as (1)
such shares shall not be included as part of the underwritten offering of
primary shares by the Company, unless the Company and underwriter agree to allow
the inclusion of such Registrable Shares as part of the underwritten offering
and, in such event, the Holders elect to include the Registrable Securities in
the underwriting subject to an allocation among all holders of registration
rights in the manner set forth in Section 1(e) hereof, (2) the underwriter
approves the inclusion of such Registrable Securities in such Initial
Registration Statement, subject to customary underwriter cutbacks applicable to
all holders of registration rights, (3) the Holders shall enter into the
underwriters’ form of lockup agreement as and to the extent requested by the
underwriters, which may require that all of the Registrable Securities held by
the Holders not be sold or otherwise transferred without the consent of the
underwriters for a period not to exceed 180 days from the closing of the
offering contemplated by the Initial Registration Statement, and (4) if all of
the Registrable Securities of the Holders cannot be so included due to
Commission Comments, then the Company may reduce the number of each Holders’
Registrable Securities covered by such Registration Statement to the maximum
number which would enable the Company to conduct such offering in accordance
with the provisions of Rule 415. The Company shall cause any Registration
Statement filed under this Section 1(d) to be declared effective under the
Securities Act as promptly as possible after the filing thereof and shall keep
such Registration Statement continuously effective under the Securities Act
during the Effectiveness Period. By 5:00 p.m. (Eastern Daylight Time) on the
business day immediately following the Effective Date of such Registration
Statement, the Company shall file with the Commission in accordance with Rule
424 under the Securities Act the final Prospectus to be used in connection with
sales pursuant to such Registration Statement (whether or not such filing is
technically required under such Rule).

2

--------------------------------------------------------------------------------



(e) Cutback Provisions. In the event all of the Registrable Securities of the
Holders cannot be included in a Registration Statement under Sections 1(a), 1(c)
or 1(d) hereof due to Commission Comments or underwriter cutbacks, then the
Company, unless otherwise prohibited by the Commission, shall cause the
Registrable Securities of the Holders to be included in such Registration
Statement to be reduced pro rata based on the number of registrable securities
held by all holders of registration rights.
 
(f) Termination of Registration Rights. The registration rights afforded to the
Holders under this Section 1 shall terminate on the earliest date when all
Registrable Securities of the Holders either: (i) have been publicly sold by the
Holders pursuant to a Registration Statement, (ii) have been covered by an
effective Registration Statement which has been effective for an aggregate
period of twelve (12) months (whether or not consecutive), or (iii) may be sold
by the Holders pursuant to Rule 144(k).
 
2. Failure to Register.
 
(a) If: (i) a Registration Statement is not filed on or prior to its Filing Date
or (ii) the Company fails to file with the Commission a request for acceleration
of a Registration Statement in accordance with Rule 461 promulgated by the
Commission pursuant to the Securities Act, within five business days of the date
that the Company is notified (orally or in writing, whichever is earlier) by the
Commission that such Registration Statement will not be “reviewed” or will not
be subject to further review, or (iii) prior to the effective date of a
Registration Statement, the Company fails to file a pre-effective amendment and
otherwise respond in writing to comments made by the Commission in respect of
such Registration Statement within 10 business days after the receipt of
comments by or notice from the Commission that such amendment is required in
order for such Registration Statement to be declared effective, or (iv) a Demand
Registration Statement registering for resale the Registrable Securities is not
declared effective by the Commission by the Effectiveness Date of the
Registration Statement, or (v) all of the Registrable Securities are not
registered for resale pursuant to one or more effective Registration Statements
on or before the one year anniversary of the closing of a Reverse Merger or (vi)
after the effective date of a Registration Statement, such Registration
Statement ceases for any reason to remain continuously effective as to all
Registrable Securities included in such Registration Statement, or the Holders
are otherwise not permitted to utilize the Prospectus therein to resell such
Registrable Securities, for more than 10 consecutive calendar days or more than
an aggregate of 15 calendar days (which need not be consecutive calendar days)
during any 12-month period (any such failure or breach being referred to as an
“Event”, and for purposes of clause (i), (iv) and (v) the date on which such
Event occurs, and for purpose of clause (ii) the date on which such five
business day period is exceeded, and for purpose of clause (iii) the date which
such 10 calendar day period is exceeded, and for purpose of clause (vi) the date
on which such 10 or 15 calendar day period, as applicable, is exceeded being
referred to as “Event Date”), then, in addition to any other rights the Holders
may have hereunder or under applicable law, on each such Event Date and on each
monthly anniversary of each such Event Date (if the applicable Event shall not
have been cured by such date) until the applicable Event is cured, the Company
shall pay to each Holder an amount in cash, as partial liquidated damages and
not as a penalty, equal to 1.5% of the value of such unregistered Registrable
Securities as of the date of the Reverse Merger, as determined by the Board of
Directors based on the offering price of securities sold by the Company in a
securities offering consummated simultaneously with the Reverse Merger or, if no
securities offering shall occur, in good faith by the Board of Directors (the
“Value”) for any unregistered Registrable Securities then held by such Holder.
The parties agree that the maximum aggregate liquidated damages payable to any
Holder under this Agreement shall be 15% of the Value. If the Company fails to
pay any partial liquidated damages pursuant to this Section in full within seven
days after the date payable, the Company will pay interest thereon at a rate of
18% per annum (or such lesser maximum amount that is permitted to be paid by
applicable law) to the Holder, accruing daily from the date such partial
liquidated damages are due until such amounts, plus all such interest thereon,
are paid in full. The partial liquidated damages pursuant to the terms hereof
shall apply on a daily pro rata basis for any portion of a month prior to the
cure of an Event.

3

--------------------------------------------------------------------------------



(b) If, within 12 months after closing of a Reverse Merger, Registration
Statements covering all of the Registrable Securities are not effective, the
Holders will each have the option (the “Repurchase Option”), at any time
thereafter, to require the Company to repurchase all of the Holder’s Registrable
Securities for the Repurchase Price (defined hereafter) or some lesser portion
of the Holder’s Registrable Securities for a pro-rata portion of the Repurchase
Price. To exercise the Repurchase Option, a Holder shall (i) provide written
notice to the Company at any time after the 12-month anniversary of the closing
of a Reverse Merger, where such notice shall include (a) the number of
Registrable Securities the Holder desires to be repurchased by the Company, (b)
the Repurchase Price of such Registrable Securities and (c) instructions as to
how the Company shall render payment of the Repurchase Price (the “Repurchase
Notice”) and (ii) surrender the original certificates representing the number of
Registrable Securities to be repurchased, duly endorsed for transfer. Upon
receipt of the Repurchase Notice and original Registrable Securities from the
Holder, the Company shall, within 7 business days, deliver the Repurchase Price,
as per the instructions in the Repurchase Notice, to the Holder and cancel the
original certificates representing the Registrable Securities on the books and
records of the Company. The “Repurchase Price” shall be equal to the Value. No
such repurchase shall be applicable if the Holders are able to publicly sell
their Registrable Securities under an applicable exemption from registration,
without volume or manner of sale limitations.
 
3. Registration Procedures. Whenever any Registrable Securities are to be
registered pursuant to this Agreement, the Company shall use its best efforts to
effect the registration and sale of such Registrable Securities in accordance
with the intended method of disposition thereof, and pursuant thereto the
Company shall have the following obligations:
 
(a) The Company shall prepare and file with the Commission a Registration
Statement with respect to such Registrable Securities and use its best efforts
to cause such Registration Statement to become effective.
 
(b) The Company shall prepare and file with the Commission such amendments
(including post-effective amendments) and supplements to a Registration
Statement and the Prospectus used in connection with such Registration
Statement, which Prospectus is to be filed pursuant to Rule 424 promulgated
under the Securities Act, as may be necessary to keep such Registration
Statement effective at all times during the Effectiveness Period, and, during
such period, comply with the provisions of the Securities Act with respect to
the disposition of all Registrable Securities of the Company covered by such
Registration Statement until such time as all of such Registrable Securities
shall have been disposed of in accordance with the intended methods of
disposition by the seller or sellers thereof as set forth in such Registration
Statement. In the case of amendments and supplements to a Registration Statement
which are required to be filed pursuant to this Agreement by reason of the
Company filing a report on Form 10-QSB, Form 10-KSB, Form 10-Q, Form 10-K or any
analogous report under the Securities Exchange Act, the Company shall have
incorporated such report by reference into such Registration Statement, if
applicable, or shall file such amendments or supplements with the Commission on
the same day on which the Securities Exchange Act report is filed which created
the requirement for the Company to amend or supplement such Registration
Statement.

4

--------------------------------------------------------------------------------



(c) The Company shall furnish to each seller of Registrable Securities in any
Registration Statement, without charge, (i) promptly after the same is prepared
and filed with the Commission at least one copy of such Registration Statement
and any amendment(s) thereto, including financial statements and schedules, all
documents incorporated therein by reference, if requested by such seller, all
exhibits and each preliminary Prospectus, (ii) upon the effectiveness of any
Registration Statement, ten (10) copies of the Prospectus included in such
Registration Statement and all amendments and supplements thereto (or such other
number of copies as such seller may reasonably request) and (iii) such other
documents, including copies of any preliminary or final Prospectus, as such
seller may reasonably request from time to time in order to facilitate the
disposition of the Registrable Securities owned by such seller.
 
(d) The Company shall use its best efforts to (i) register and qualify, unless
an exemption from registration and qualification applies, the resale by any
seller of the Registrable Securities covered by a Registration Statement under
such other securities or "blue sky" laws of all applicable jurisdictions in the
United States, (ii) prepare and file in those jurisdictions, such amendments
(including post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof during
the Effectiveness Period, (iii) take such other actions as may be necessary to
maintain such registrations and qualifications in effect at all times during the
Effectiveness Period, and (iv) take all other actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to (x) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 3(d), (y) subject itself to general taxation in any such jurisdiction,
or (z) file a general consent to service of process in any such jurisdiction.
 
(e) The Company shall use its best efforts to prevent the issuance of any stop
order or other suspension of effectiveness of a Registration Statement, or the
suspension of the qualification of any of Registrable Securities for sale in any
jurisdiction and, if such an order or suspension is issued, to obtain the
withdrawal of such order or suspension at the earliest possible moment and to
notify the Holder of any Registrable Securities being sold of the issuance of
such order and the resolution thereof or its receipt of actual notice of the
initiation or threat of any proceeding for such purpose.
 
(f) The Company shall notify the Holders in writing of the happening of any
event, as promptly as practicable after becoming aware of such event, as a
result of which the Prospectus included in a Registration Statement, as then in
effect, includes an untrue statement of a material fact or omission to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading (provided that in no event shall such notice contain any material,
nonpublic information), and, subject to Section 3(r), promptly prepare a
supplement or amendment to such Registration Statement to correct such untrue
statement or omission, and deliver ten (10) copies of such supplement or
amendment to each Holder (or such other number of copies as any Holder may
reasonably request).
 
(g) The Company shall promptly notify the Holders in writing (i) when a
Prospectus or any Prospectus supplement or post-effective amendment has been
filed, and when a Registration Statement or any post-effective amendment has
become effective (notification of such effectiveness shall be delivered to the
Holders by facsimile on the same day of such effectiveness and by overnight
mail), (ii) of any request by the Commission for amendments or supplements to a
Registration Statement or related Prospectus or related information, and (iii)
of the Company's reasonable determination that a post-effective amendment to a
Registration Statement would be appropriate.
 
(h) If the Holders are required under applicable securities laws to be described
in a Registration Statement as an underwriter, at the reasonable request of any
Holder, the Company shall furnish to such Holder, on the date of the
effectiveness of such Registration Statement and thereafter from time to time on
such dates as the Holder may reasonably request (i) a letter, dated such date,
from the Company's independent certified public accountants in form and
substance as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering, addressed to the Holder, and
(ii) an opinion, dated as of such date, of counsel representing the Company for
purposes of such Registration Statement, in form, scope and substance as is
customarily given in an underwritten public offering, addressed to the Holder.

5

--------------------------------------------------------------------------------



(i) If the Holders are required under applicable securities laws to be described
in a Registration Statement as an underwriter, then at the request of any Holder
in connection with such Holder's due diligence requirements, the Company shall
make available for inspection by (i) the Holder, (ii) the Holder’s legal
counsel, and (iii) one firm of accountants or other agents retained by the
Holder (collectively, the "Inspectors"), all pertinent financial and other
records, and pertinent corporate documents and properties of the Company
(collectively, the "Records"), as shall be reasonably deemed necessary by each
Inspector, and cause the Company's officers, directors and employees to supply
all information which any Inspector may reasonably request; provided, however,
that each Inspector shall agree to hold in strict confidence and shall not make
any disclosure (except to the Holder) or use of any Record or other information
which the Company determines in good faith to be confidential, and of which
determination the Inspectors are so notified, unless (a) the disclosure of such
Records is necessary to avoid or correct a misstatement or omission in any
Registration Statement or is otherwise required under the Securities Act, (b)
the release of such Records is ordered pursuant to a final, non-appealable
subpoena or order from a court or government body of competent jurisdiction, or
(c) the information in such Records has been made generally available to the
public other than by disclosure in violation of this or any other agreement of
which the Inspector has knowledge. Each Holder agrees that it shall, upon
learning that disclosure of such Records is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
notice to the Company and allow the Company, at its expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, the Records deemed confidential. Nothing herein (or in any other
confidentiality agreement between the Company and the Holder) shall be deemed to
limit the Holder's ability to sell Registrable Securities in a manner which is
otherwise consistent with applicable laws and regulations.
 
(j) The Company shall hold in confidence and not make any disclosure of
information concerning the Holders provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement. The Company agrees that it shall, upon learning that disclosure of
such information concerning the Holders is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to the Holders and allow the Holders, at the Holders’ expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, such information.
 
(k) The Company shall use its best efforts either to (i) cause all of the
Registrable Securities covered by a Registration Statement to be listed on each
securities exchange on which securities of the same class or series issued by
the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange, or (ii) secure
designation and quotation of all of the Registrable Securities covered by a
Registration Statement on The NASDAQ Global Market, The NASDAQ Capital Market or
the American Stock Exchange, or (iii) if, despite the Company's best efforts to
satisfy, the preceding clauses (i) and (ii) the Company is unsuccessful in
satisfying the preceding clauses (i) and (ii), to secure the inclusion for
quotation on the Over-the-Counter Bulletin Board for such Registrable Securities
and, without limiting the generality of the foregoing, to use its best efforts
to arrange for at least two market makers to register with the National
Association of Securities Dealers, Inc. ("NASD") as such with respect to such
Registrable Securities. The Company shall pay all fees and expenses in
connection with satisfying its obligation under this Section 3(k).

6

--------------------------------------------------------------------------------



(l) The Company shall cooperate with the Holders who hold Registrable Securities
being offered and, to the extent applicable, facilitate the timely preparation
and delivery of certificates (not bearing any restrictive legend) representing
the Registrable Securities to be offered pursuant to a Registration Statement
and enable such certificates to be in such denominations or amounts, as the case
may be, as any Holder may reasonably request and registered in such names as the
Holder may request.
 
(m) If requested by any Holder, the Company shall (i) as soon as practicable
incorporate in a Prospectus supplement or post-effective amendment such
information as the Holder reasonably requests to be included therein relating to
the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering;
(ii) as soon as practicable make all required filings of such Prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such Prospectus supplement or post-effective amendment; and
(iii) as soon as practicable, supplement or make amendments to any Registration
Statement if reasonably requested by the Holder holding any Registrable
Securities.
 
(n) The Company shall use its best efforts to cause the Registrable Securities
covered by a Registration Statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to consummate the
disposition of such Registrable Securities.
 
(o) The Company shall make generally available to its security holders as soon
as practical, but not later than ninety (90) days after the close of the period
covered thereby, an earnings statement (in form complying with, and in the
manner provided by, the provisions of Rule 158 under the Securities Act)
covering a twelve-month period beginning not later than the first day of the
Company's fiscal quarter next following the effective date of a Registration
Statement.
 
(p) The Company shall otherwise use its best efforts to comply with all
applicable rules and regulations of the Commission in connection with any
registration hereunder.
 
(q) Within two (2) business days after a Registration Statement which covers
Registrable Securities is ordered effective by the Commission, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Holder whose
Registrable Securities are included in such Registration Statement) confirmation
that such Registration Statement has been declared effective by the Commission
in the form attached hereto as Exhibit B and the Irrevocable Transfer Agent
Instructions in the form attached hereto as Exhibit C.
 
(r) Notwithstanding anything to the contrary herein, at any time after the
Effective Date of a Registration Statement, the Company may delay the disclosure
of material, non-public information concerning the Company the disclosure of
which at the time is not, in the good faith opinion of the Board of Directors of
the Company and its counsel, in the best interest of the Company and, in the
opinion of counsel to the Company, otherwise required (a "Grace Period");
provided, that the Company shall promptly (i) notify the Holder in writing of
the existence of material, non-public information giving rise to a Grace Period
(provided that in each notice the Company will not disclose the content of such
material, non-public information to the Holder) and the date on which the Grace
Period will begin, and (ii) notify the Holder in writing of the date on which
the Grace Period ends; and, provided further, that no Grace Period shall exceed
five (5) consecutive days and during any three hundred sixty five (365) day
period such Grace Periods shall not exceed an aggregate of twenty (20) days and
the first day of any Grace Period must be at least five (5) trading days after
the last day of any prior Grace Period (each, an "Allowable Grace Period"). For
purposes of determining the length of a Grace Period above, the Grace Period
shall begin on and include the date the Holder receives the notice referred to
in clause (i) and shall end on and include the later of the date the Holder
receives the notice referred to in clause (ii) and the date referred to in such
notice. The provisions of Section 3(e) hereof shall not be applicable during the
period of any Allowable Grace Period. Upon expiration of the Grace Period, the
Company shall again be bound by Section 3(f) with respect to the information
giving rise thereto unless such material, non-public information is no longer
applicable. Notwithstanding anything to the contrary, the Company shall cause
its transfer agent to deliver unlegended shares of Common Stock to a transferee
of the Holder in connection with any sale of Registrable Securities with respect
to which the Holder has entered into a contract for sale, and delivered a copy
of the Prospectus included as part of the applicable Registration Statement
(unless an exemption from such Prospectus delivery requirements exists), prior
to the Holder’s receipt of the notice of a Grace Period and for which the Holder
has not yet settled.

7

--------------------------------------------------------------------------------



4. Obligations of the Holders.
 
(a) At least five (5) business days prior to the first anticipated filing date
of a Registration Statement, the Company shall notify the Holders in writing of
the information the Company requires from each Holders if the Holder’s
Registrable Securities are to be included in such Registration Statement. It
shall be a condition precedent to the obligations of the Company to complete the
registration pursuant to this Agreement with respect to the Registrable
Securities of the Holder that the Holder shall furnish to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as shall
be reasonably required to effect the effectiveness of the registration of such
Registrable Securities and shall execute such documents in connection with such
registration as the Company may reasonably request.
 
(b) The Holders, by the Holders’ acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of any Registration Statement
hereunder, unless any Holder has notified the Company in writing of the Holder’s
election to exclude all of the Holder’s Registrable Securities from such
Registration Statement.
 
(c) The Holders agree that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Sections 3(e) or 3(f), the
Holders will immediately discontinue disposition of Registrable Securities
pursuant to any Registration Statement(s) covering such Registrable Securities
until the Holders’ receipt of the copies of the supplemented or amended
Prospectus contemplated by Sections 3(e) or 3(f) or receipt of notice that no
supplement or amendment is required. Notwithstanding anything to the contrary,
the Company shall cause its transfer agent to deliver unlegended shares of
Common Stock to a transferee of the Holders in connection with any sale of
Registrable Securities with respect to which the Holders have entered into a
contract for sale prior to the Holders’ receipt of a notice from the Company of
the happening of any event of the kind described in Sections 3(e) or 3(f) and
for which the Holders have not yet settled.
 
(d) The Holders covenant and agree that they will comply with the Prospectus
delivery requirements of the Securities Act as applicable to it or an exemption
therefrom in connection with sales of Registrable Securities pursuant to a
Registration Statement.
 
5. Registration Expenses. All expenses incident to the Company’s performance of
or compliance with this Agreement, including without limitation all registration
and filing fees, fees and expenses of compliance with securities or blue sky
laws, printing expenses, messenger and delivery expenses, fees and disbursements
of custodians, and fees and disbursements of counsel for the Company and one
counsel for all Holders and all independent certified public accountants,
underwriters (excluding discounts, commissions and placement agent fees) and
other Persons retained by the Company (all such expenses being herein called
“Registration Expenses”), shall be borne by the Company. Further, the Company
shall pay its internal expenses (including, without limitation, all salaries and
expenses of its officers and employees performing legal or accounting duties),
the expense of any annual audit or quarterly review, the expense of any
liability insurance and the expenses and fees for listing the securities to be
registered on each securities exchange on which similar securities issued by the
Company are then listed.
 
6. Indemnification.
 
In the event any Registrable Securities are included in a Registration Statement
under this Agreement:

8

--------------------------------------------------------------------------------



(a) To the fullest extent permitted by law, the Company will, and hereby does,
indemnify, hold harmless and defend each Holder, the directors, officers,
members, partners, employees, agents, representatives of, and each Person, if
any, who controls the Holder within the meaning of the Securities Act or the
Securities Exchange Act (each, an "Indemnified Person"), against any losses,
claims, damages, liabilities, judgments, fines, penalties, charges, costs,
reasonable attorneys' fees, amounts paid in settlement or expenses, joint or
several, (collectively, "Claims") incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from the foregoing by or before any court or governmental, administrative
or other regulatory agency, body or the Commission, whether pending or
threatened, whether or not an indemnified party is or may be a party thereto
("Indemnified Damages"), to which any of them may become subject insofar as such
Claims (or actions or proceedings, whether commenced or threatened, in respect
thereof) arise out of or are based upon: (i) any untrue statement or alleged
untrue statement of a material fact in a Registration Statement or any
post-effective amendment thereto or in any filing made in connection with the
qualification of the offering under the securities or other "blue sky" laws of
any jurisdiction in which Registrable Securities are offered ("Blue Sky
Filing"), or the omission or alleged omission to state a material fact required
to be stated therein or necessary to make the statements therein not misleading,
(ii) any untrue statement or alleged untrue statement of a material fact
contained in any preliminary Prospectus if used prior to the effective date of
such Registration Statement, or contained in the final Prospectus (as amended or
supplemented, if the Company files any amendment thereof or supplement thereto
with the Commission) or the omission or alleged omission to state therein any
material fact necessary to make the statements made therein, in the light of the
circumstances under which the statements therein were made, not misleading,
(iii) any violation or alleged violation by the Company of the Securities Act or
the Securities Exchange Act, any other law, including, without limitation, any
state securities law, or any rule or regulation thereunder relating to the offer
or sale of the Registrable Securities pursuant to a Registration Statement or
(iv) any violation of this Agreement (the matters in the foregoing clauses (i)
through (iv) being, collectively, "Violations"). Subject to Section 6(c), the
Company shall reimburse the Indemnified Persons, promptly as such expenses are
incurred and are due and payable, for any legal fees or other reasonable
expenses incurred by them in connection with investigating or defending any such
Claim. Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 6(a): (i) shall not apply to
a Claim by an Indemnified Person arising out of or based upon a Violation which
occurs in reliance upon and in conformity with information furnished in writing
to the Company by such Indemnified Person for such Indemnified Person expressly
for use in connection with the preparation of the Registration Statement or any
such amendment thereof or supplement thereto, if such Prospectus was timely made
available by the Company pursuant to Section 3(c) and (ii) shall not be
available to the extent such Claim is based on a failure of the Holder to
deliver or to cause to be delivered the Prospectus made available by the
Company, including a corrected Prospectus, if such Prospectus or corrected
Prospectus was timely made available by the Company pursuant to Section 3(c);
and (iv) shall not apply to amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of the Company, which
consent shall not be unreasonably withheld or delayed. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of the Indemnified Person and shall survive the transfer of the
Registrable Securities by the Holder pursuant to Section 10.
 
(b) In connection with any Registration Statement in which the Holder is
participating, the Holder agrees to indemnify, hold harmless and defend, to the
same extent and in the same manner as is set forth in Section 6(a), the Company,
each of its directors, each of its officers who signs the Registration Statement
and each Person, if any, who controls the Company within the meaning of the
Securities Act or the Securities Exchange Act (each, an "Indemnified Party"),
against any Claim or Indemnified Damages to which any of them may become
subject, under the Securities Act or the Securities Exchange Act or otherwise,
insofar as such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with written information
furnished to the Company by the Holder expressly for use in connection with such
Registration Statement; and, subject to Section 6(c), the Holder will reimburse
any legal or other expenses reasonably incurred by an Indemnified Party in
connection with investigating or defending any such Claim; provided, however,
that the indemnity agreement contained in this Section 6(b) and the agreement
with respect to contribution contained in Section 7 shall not apply to amounts
paid in settlement of any Claim if such settlement is effected without the prior
written consent of the Holder, which consent shall not be unreasonably withheld
or delayed; provided, further, however, that the Holder shall be liable under
this Section 6(b) for only that amount of a Claim or Indemnified Damages as does
not exceed the net proceeds to the Holder as a result of the sale of Registrable
Securities pursuant to such Registration Statement. Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
such Indemnified Party and shall survive the transfer of the Registrable
Securities by the Holder pursuant to Section 10.

9

--------------------------------------------------------------------------------



(c) Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding. The Indemnified
Party or Indemnified Person shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or Claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party or Indemnified Person which
relates to such action or Claim. The indemnifying party shall keep the
Indemnified Party or Indemnified Person reasonably apprised at all times as to
the status of the defense or any settlement negotiations with respect thereto.
No indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its prior written consent, provided, however, that
the indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the prior written consent of the
Indemnified Party or Indemnified Person, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party or Indemnified Person of a release from all liability in
respect to such Claim or litigation, and such settlement shall not include any
admission as to fault on the part of the Indemnified Party. Following
indemnification as provided for hereunder, the indemnifying party shall be
subrogated to all rights of the Indemnified Party or Indemnified Person with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made. The failure to deliver written notice to
the indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Person or Indemnified Party under this Section 6, except to the
extent that the indemnifying party is prejudiced in its ability to defend such
action.
 
(d) The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.
 
(e) The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.
 
7. Contribution. To the extent any indemnification by an indemnifying party is
prohibited or limited by law, the indemnifying party agrees to make the maximum
contribution with respect to any amounts for which it would otherwise be liable
under Section 6 to the fullest extent permitted by law; provided, however, that:
(i) no Person involved in the sale of Registrable Securities which Person is
guilty of fraudulent misrepresentation (within the meaning of Section 10(f) of
the Securities Act) in connection with such sale shall be entitled to
contribution from any Person involved in such sale of Registrable Securities who
was not guilty of fraudulent misrepresentation; and (ii) contribution by any
seller of Registrable Securities shall be limited in amount to the net amount of
proceeds received by such seller from the sale of such Registrable Securities
pursuant to such Registration Statement

10

--------------------------------------------------------------------------------



8. Participation in Underwritten Registrations. No Person may participate in any
registration hereunder which is underwritten or sold through a placement agent
unless such Person (i) agrees to sell such Person’s securities on the basis
provided in any underwriting or placement agency arrangements approved by the
Company, and (ii) completes and executes all questionnaires, powers of attorney,
indemnities, underwriting or placement agency agreements and other documents
required under the terms of such underwriting or placement agency arrangements.
 
9. Reports under Securities Exchange Act. With a view to making available to the
Holder the benefits of Rule 144 promulgated under the Securities Act or any
other similar rule or regulation of the Commission that may at any time permit
the Holder to sell securities of the Company to the public without registration
("Rule 144"), commencing not later than the completion of the Reverse Merger the
Company agrees to:
 
(a) make and keep public information available, as those terms are understood
and defined in Rule 144;
 
(b) file with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Securities Exchange Act
so long as the Company remains subject to such requirements and the filing of
such reports and other documents is required for the applicable provisions of
Rule 144; and
 
(c) furnish to the Holders so long as the Holders own Registrable Securities,
promptly upon request, (i) a written statement by the Company, if true, that it
has complied with the reporting requirements of Rule 144, the Securities Act and
the Securities Exchange Act, (ii) a copy of the most recent annual or quarterly
report of the Company and such other reports and documents so filed by the
Company, and (iii) such other information as may be reasonably requested to
permit the Holders to sell such securities pursuant to Rule 144 without
registration.
 
10. Assignment of Registration Rights. The rights under this Agreement shall be
automatically assignable by the Holder to any transferee of all or any portion
of the Holder’s Registrable Securities if: (i) the Holder agrees in writing with
the transferee or assignee to assign such rights, and a copy of such agreement
is furnished to the Company within a reasonable time after such assignment; (ii)
the Company is, within a reasonable time after such transfer or assignment,
furnished with written notice of (a) the name and address of such transferee or
assignee, and (b) the securities with respect to which such registration rights
are being transferred or assigned; (iii) immediately following such transfer or
assignment the further disposition of such securities by the transferee or
assignee is restricted under the Securities Act and applicable state securities
laws; and (iv) at or before the time the Company receives the written notice
contemplated by clause (ii) of this sentence the transferee or assignee agrees
in writing with the Company to be bound by all of the provisions contained
herein.
 
11. Amendment of Registration Rights. Provisions of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Holders.
 
12. Definitions.
 
(a) “Commission” means the Securities and Exchange Commission.

11

--------------------------------------------------------------------------------



(b) “Commission Comments” means written comments pertaining solely to Rule 415
which are received by the Company from the Commission, and a copy of which shall
have been provided by the Company to the Holder, to a filed Registration
Statement which limit the amount of shares which may be included therein to a
number of shares which is less than such amount sought to be included thereon as
filed with the Commission.
 
(c) “Effective Date” means, as to a Registration Statement, the date on which
such Registration Statement is first declared effective by the Commission.
 
(d) “Filing Date” means (a) with respect to the Registration Statement required
to be filed under Section 1(a), the 30th day following the receipt by the
Company of the Demand Notice, and (b) with respect to any Registration
Statements required to be filed under Section 1(c), each such Registration
Statement shall be filed by the six-month anniversary of the Effective Date of
the Registration Statement required to be filed under Section 1(a) and for all
subsequent Registration Statements, the six-month anniversary of the Effective
Date of the immediately preceding Registration Statement required to be filed
under Section 1(c), as applicable.
 
(e) “Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.
 
(f) "Prospectus" means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective Registration
Statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus
 
(g) “Registrable Securities” means (i) the Shares issued to the Holder and held
by the Holder or its assignees, (ii) any shares of Common Stock issued to the
Holder (whether issued before or after the date hereof) and held by the Holder
or its assignees, (iii) any Common Stock issuable upon conversion of any
securities convertible into shares of Common Stock (including the Preferred
Shares) or upon exercise of any warrants, options or similar instruments
(whether such convertible securities, warrants, options or similar instruments
are issued before or after the date hereof), and (iv) any other shares of Common
Stock or any other securities issued or issuable with respect to the securities
referred to in clause (i), (ii) or (iii) by way of a stock dividend or stock
split or in connection with an exchange or combination of shares,
recapitalization, merger, consolidation or other reorganization.
 
(h) "Registration Statement" means any registration statement required to be
filed hereunder (which, at the Company’s option, may be an existing registration
statement of the Company previously filed with the Commission, but not declared
effective), including (in each case) the Prospectus, amendments and supplements
to the Registration Statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in the Registration Statement 
 
(i) "Rule 415" means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.  
 
(j) “Rule 424" means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

12

--------------------------------------------------------------------------------



(k) “Securities Act” means the Securities Act of 1933, as amended from time to
time.
 
(l) “Securities Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time.
 
13. Miscellaneous.
 
(a) A Person is deemed to be a holder of Registrable Securities whenever such
Person owns or is deemed to own of record such Registrable Securities. If the
Company receives conflicting instructions, notices or elections from two or more
Persons with respect to the same Registrable Securities, the Company shall act
upon the basis of instructions, notice or election received from such record
owner of such Registrable Securities.
 
(b) Any notices, consents, waivers or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally; (ii)
upon receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (iii) one business day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:
 
If to the Company:
 
Black Nickel Acquisition Corp. II
300 Colonial Center Parkway, Suite 260
Roswell, Georgia 30076
Telephone: (678) 353-2190 
Facsimile: (678) 353 - 2188
Attention: Paul T. Mannion, Jr., President


and


If to the Holders, to the addresses set forth on Schedule A:


or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender's facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by a courier or overnight courier service shall be rebuttable evidence
of personal service, receipt by facsimile or receipt from a nationally
recognized overnight delivery service in accordance with clause (i), (ii) or
(iii) above, respectively.
 
(c) Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.
 
(d) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of Delaware, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Delaware or other jurisdictions) that
would cause the application of the laws of any jurisdictions other than the
State of Delaware. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the State of Georgia,
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. If any provision of this
Agreement shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction. If
any action or proceeding relating to this Agreement or the enforcement of any
provision of this Agreement is brought against any party hereto, the prevailing
party shall be entitled to recover reasonable attorneys’ fees, costs and
disbursements in addition to any other relief to which the prevailing party may
be entitled.

13

--------------------------------------------------------------------------------



(e) This Agreement and the instruments referenced herein and therein constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof and thereof. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein. This
Agreement and the instruments referenced herein and therein supersede all prior
agreements and understandings among the parties hereto with respect to the
subject matter hereof and thereof.


(f) Subject to the requirements of Section 10, this Agreement shall inure to the
benefit of and be binding upon the permitted successors and assigns of each of
the parties hereto.
 
(g) The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.
 
(h) This Agreement may be executed in identical counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission of a copy of this Agreement bearing
the signature of the party so delivering this Agreement. This Agreement may also
be executed by electronic signature of such Person.
 
(i) Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.
 
(j) All consents and other determinations required to be made by the Holder
pursuant to this Agreement shall be made, unless otherwise specified in this
Agreement, by the Holder.
 
(k) The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.
 
(l) This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.
 
(m) The obligations of the Holder hereunder are several and not joint with the
obligations of any other Holder, and no provision of this Agreement is intended
to confer any obligations on a Holder vis-à-vis any other Holder. Nothing
contained herein, and no action taken by any Holder pursuant hereto, shall be
deemed to constitute the Holder as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Holder are
in any way acting in concert or as a group with respect to such obligations or
the transactions contemplated herein.
 
(n) Currency. As used herein, "Dollar", "US Dollar" and "$" each mean the lawful
money of the United States.
 
* * * * * *

14

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


HOLDERS:
   
By:
/s/ Paul T. Mannion, Jr.
 
Paul T. Mannion, Jr.
   
By:
/s/ Andrew Reckles
 
Andrew Reckles
   
By:
/s/ Robert Prag
 
Robert Prag
   
COMPANY:
   
BLACK NICKEL ACQUISITION CORP. II
   
By:
/s/ Paul T. Mannion, Jr.
 
Name: Paul T. Mannion, Jr.
 
Title: President


15

--------------------------------------------------------------------------------



Schedule A


Name and Address of Holder
 
Shares of Common Stock
         
Paul T. Mannion, Jr.
300 Colonial Center Parkway, Suite 260
Roswell, Georgia 30076
   
800,000
           
Andrew Reckles
300 Colonial Center Parkway, Suite 260
Roswell, Georgia 30076
   
800,000
           
Robert Prag
2455 El Amigo Road
Del Mar, CA 92014
   
800,000
 


16

--------------------------------------------------------------------------------




Exhibit A
 
Plan of Distribution
 
The Selling Stockholders and any of their pledgees, donees, transferees,
assignees and successors-in-interest may, from time to time, sell any or all of
their shares of Common Stock on any stock exchange, market or trading facility
on which the shares are traded or in private transactions. These sales may be at
fixed or negotiated prices. The Selling Stockholders may use any one or more of
the following methods when selling shares:
 
- 
ordinary brokerage transactions and transactions in which the broker-dealer
solicits Investors;

 
- 
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a
portion of the block as principal to facilitate the transaction;

 
- 
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 
- 
an exchange distribution in accordance with the rules of the applicable
exchange;

 
- 
privately negotiated transactions;

 
- 
to cover short sales made after the date that this Registration Statement is
declared effective by the
Commission;

 
- 
broker-dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a
stipulated price per share;

 
- 
a combination of any such methods of sale; and

 
- 
any other method permitted pursuant to applicable law.

 
The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.
 
Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The Selling Stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.
 
The Selling Stockholders may from time to time pledge or grant a security
interest in some or all of the Shares owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell shares of Common Stock from time to time under this prospectus,
or under an amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act of 1933 amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus.
 
Upon the Company being notified in writing by a Selling Stockholder that any
material arrangement has been entered into with a broker-dealer for the sale of
Common Stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, a supplement to this
prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such Selling Stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved, (iii)
the price at which such the shares of Common Stock were sold, (iv) the
commissions paid or discounts or concessions allowed to such broker-dealer(s),
where applicable, (v) that such broker-dealer(s) did not conduct any
investigation to verify the information set out or incorporated by reference in
this prospectus, and (vi) other facts material to the transaction. In addition,
upon the Company being notified in writing by a Selling Stockholder that a donee
or pledgee intends to sell more than 500 shares of Common Stock, a supplement to
this prospectus will be filed if then required in accordance with applicable
securities law.

17

--------------------------------------------------------------------------------



The Selling Stockholders also may transfer the shares of Common Stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.
 
The Selling Stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. Discounts, concessions, commissions and
similar selling expenses, if any, that can be attributed to the sale of the
securities will be paid by the Selling Stockholder and/or the purchasers. Each
Selling Stockholder has represented and warranted to the Company that it
acquired the securities subject to this registration statement in the ordinary
course of such Selling Stockholder's business and, at the time of its purchase
of such securities such Selling Stockholder had no agreements or understandings,
directly or indirectly, with any person to distribute any such securities.
 
The Company has advised each Selling Stockholder that it may not use shares
registered on this Registration Statement to cover short sales of Common Stock
made prior to the date on which this Registration Statement shall have been
declared effective by the Commission. If a Selling Stockholder uses this
prospectus for any sale of the Common Stock, it will be subject to the
prospectus delivery requirements of the Securities Act. The Selling Stockholders
will be responsible to comply with the applicable provisions of the Securities
Act and Securities Exchange Act, and the rules and regulations thereunder
promulgated, including, without limitation, Regulation M, as applicable to such
Selling Stockholders in connection with resales of their respective shares under
this Registration Statement.
 
The Company is required to pay all fees and expenses incident to the
registration of the shares, but the Company will not receive any proceeds from
the sale of the Common Stock. The Company has agreed to indemnify the Selling
Stockholders against certain losses, claims, damages and liabilities, including
liabilities under the Securities Act.

18

--------------------------------------------------------------------------------



EXHIBIT B
 
FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT
 
[Transfer Agent]
[Address]
Attention:


Re:    Black Nickel Acquisition Corp. II (“Company”)
 
Ladies and Gentlemen:
 
[We are][I am] counsel to _________, a _________ corporation (the "Company"),
and have represented the Company in connection with that certain Registration
Rights Agreement with _____________ (the “Holder”) (the "Registration Rights
Agreement") pursuant to which the Company agreed, among other things, to
register the Registrable Securities (as defined in the Registration Rights
Agreement), under the Securities Act of 1933, as amended (the "1933 Act"). In
connection with the Company's obligations under the Registration Rights
Agreement, on ____________ ___, 200_, the Company filed a Registration Statement
on Form SB-2 (File No. 333-_____________) (the "Registration Statement") with
the Securities and Exchange Commission (the "SEC") relating to the Registrable
Securities which names the Holder as a selling stockholder thereunder.
 
In connection with the foregoing, [we][I] advise you that a member of the SEC's
staff has advised [us][me] by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at [ENTER TIME
OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and [we][I] have no
knowledge, after telephonic inquiry of a member of the SEC's staff, that any
stop order suspending its effectiveness has been issued or that any proceedings
for that purpose are pending before, or threatened by, the SEC and the
Registrable Securities are available for resale under the 1933 Act pursuant to
the Registration Statement.
 
This letter shall serve as our standing instruction to you that the shares of
Common Stock are freely transferable by the Holder pursuant to the Registration
Statement. You need not require further letters from us to effect any future
legend-free issuance or reissuance of shares of Common Stock to the Holders as
contemplated by the Company's Irrevocable Transfer Agent Instructions dated
___________, 200_.
 

Very truly yours,


19

--------------------------------------------------------------------------------



EXHIBIT B


IRREVOCABLE TRANSFER AGENT INSTRUCTIONS


_______________, 2007
 
[Addressed to Transfer Agent]
_______________________
_______________________


Attention: [________________________]


Ladies and Gentlemen:
 
Reference is made to that certain Registration Rights Agreement, dated as of
September __, 2007 (the "Agreement"), by and among Black Nickel Acquisition
Corp. II, a Delaware corporation (the "Company"), and _________________________
(the "Holder"), pursuant to which the Company is obligated to register the
Holders shares (the "Common Shares") of Common Stock of the Company, par value
$.0001 per share (the "Common Stock").
 
This letter shall serve as our irrevocable authorization and direction to you
(provided that you are the transfer agent of the Company at such time) to issue
shares of Common Stock upon transfer or resale of the Common Shares.
 
You acknowledge and agree that so long as you have previously received (a)
written confirmation from the Company's legal counsel that either (i) a
registration statement covering resales of the Common Shares has been declared
effective by the Securities and Exchange Commission (the "SEC") under the
Securities Act of 1933, as amended (the "1933 Act"), or (ii) sales of the Common
Shares may be made in conformity with Rule 144 under the 1933 Act (“Rule 144”),
(b) if applicable, a copy of such registration statement, and (c) notice from
legal counsel to the Company or any Holder that a transfer of Common Shares has
been effected either pursuant to the registration statement (and a prospectus
delivered to the transferee) or pursuant to Rule 144, then as promptly as
practicable, you shall issue the certificates representing the Common Shares
registered in the names of such transferees, and such certificates shall not
bear any legend restricting transfer of the Common Shares thereby and should not
be subject to any stop-transfer restriction; provided, however, that if such
Common Shares and are not registered for resale under the 1933 Act or able to be
sold under Rule 144, then the certificates for such Common Shares shall bear the
following legend:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

20

--------------------------------------------------------------------------------



A form of written confirmation from the Company's outside legal counsel that a
registration statement covering resales of the Common Shares has been declared
effective by the SEC under the 1933 Act is attached hereto.
 
Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions. Should you have any questions
concerning this matter, please contact me at ____________.
 
Very truly yours,
 
Black Nickel Acquisition Corp. II (“Company”)
 
By: 
   
Name:
 
Title:



THE FOREGOING INSTRUCTIONS ARE
ACKNOWLEDGED AND AGREED TO
 
this ___ day of ________________, 2007
 
[TRANSFER AGENT]
 
By:
   
Name:
   
Title:
   
Enclosures
   
Copy: Holder


21

--------------------------------------------------------------------------------


 